Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 26, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00676-CV


                       J2 RESOURCES, LLC, Appellant

                                         V.

  ED SABO, GARY KISSINGER, AND PK INDUSTRIAL SUPPLY, LLC,
                         Appellees

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-17099


                          MEMORANDUM OPINION

      This is an appeal from an order signed July 31, 2019. On September 19, 2019,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.